DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-14 are objected to because of the following informalities:  Regarding claims 1, 9, 11-12, 14, the phrase “it” in all occurrences, is unclear.   Regarding claims 9, the phrase “them” in line 11, is unclear. Appropriate correction is required.
Claims 2-8, 10, 13, incorporated the problem of claims 1, 9, 11-12 by dependencies.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Sugawara et al. (US 2013/0008438) in view of Skidmore et al. (US 2011/0154241).
   Regarding claims 1, 9, 11-12, 14,  Sugawara discloses a server for monitoring of the state of use of an oxygen concentrator that concentrates oxygen in air and supplies it to a user (fig. 5; abstract), the server comprising: a communication device (page 5, [0087]) and a processor configured to use the communication device to receive operation data indicating the state of operation of the oxygen concentrator (fig. 5; page 5, [0087-0089]) and usage data for the state of use by the user using the 
   Sugawara discloses all the limitations set forth above but fails to explicitly disclose while also configured to generate message information when either or both the usage data and operation data fail to satisfy the monitoring conditions, and send the message information together with the usage data and operation data, using the communication device. Claim 9, a terminal that has a display and receives the message information together with the usage data and operation data, displaying them on the display.
  However, Skidmore discloses while also configured to generate message information when either or both the usage data and operation data fail to satisfy the monitoring conditions (falls outside applicable settings and ranges in page 3, [0028-0029]), and send the message information together with the usage data and operation data, using the communication device (page 3, [0028-0029]). Claim 9, a terminal that has a display and receives the message information together with the usage data and operation data, displaying them on the display (fig. 1; page 3, [0028-0030]).
   Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the features of Skidmore within the system of Sugawara in order to allow a patient to inhale oxygen by using a mechanism cannula thereby maximizing the safety of the system.
 Regarding claim 2, Sugawara and Skidmore disclose all the limitations set forth in claim 1 and Skidmore further discloses wherein the processing unit processor is configured to generate generates the message information based on the usage data and operation data (page 3, [0028-0030]). 
 Regarding claim 3, Sugawara and Skidmore disclose all the limitations set forth in claim 1 and Skidmore further discloses wherein the message information includes: a notification that the usage data has fallen outside the monitoring conditions, or a proposal to monitor the condition of the user, or a proposal to 
Regarding claim 4, Sugawara and Skidmore disclose all the limitations set fore in claim 1 and Skidmore further discloses uses use the communication unit device to send display information for display of the message information on the first side of the screen of a display, and display of the usage data and operation data on the second side of the screen of the display, to a terminal comprising the display (page 3, [0028-0030]; page 4, [0039, 0042]).
 Regarding claim 5, Sugawara and Skidmore disclose all the limitations set forth in claim 1 and Skidmore
uses use the communication unit device to send display information for display of a time series for the message information and the usage data and operation data on the display, to a terminal comprising the display (page 4, [0036]).
  Regarding claim 6, Sugawara and Skidmore disclose all the limitations set forth in claim 1 and Skidmore further discloses uses use the communication unit device to send the display information for display of the usage data and operation data to the terminal in a time series, for each of a plurality of dates of acquisition for which the usage data and operation data have been acquired (page 4, [0036]). 
 Regarding claim 7, Sugawara discloses wherein the operation data includes an oxygen flow rate setting value or a cannula bend alarm notification (fig. 5; page 6, [0100]).
 Regarding claim 8, Sugawara discloses wherein the usage data includes a respiration detection (inhale) notification notifying that respiration of the user has been detected, a cannula dislocation notification, a respiration rate, an arterial blood oxygen saturated concentration or a pulse rate (fig. 5; page 6, [0100]).
 Regarding claim 10, Sugawara and Skidmore disclose all the limitations set forth in claim 1 and Skidmore further discloses which comprises a plurality of terminals, wherein one of the terminals is able to authorize reception of the message, the usage data and the operation data from the server by one of the other terminals (fig. 1; page 3, [0028-0030]).
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Coleman (US 2013/0275139) discloses voice responsive …… and method.
Scannell, Jr. (US 2006/0154642) discloses medication and health……..apparatuses.
Sellberg et al. (US 2019/0188415) discloses healthcare….patient data.
Gilbert et al. (US 2014/0281650) discloses passive monitoring system.
Yurko et al. (US 2003/0208465) discloses method………system.
Taylor et al. (US 2009/0126736) discloses in-home medical…..system.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL PREVIL whose telephone number is (571)272-2971. The examiner can normally be reached Monday-Friday from 9:30 AM -6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wang Quan-Zhen can be reached on 571 272 3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






DP
November 4, 2021

                                                                            /DANIEL PREVIL/                                                                            Primary Examiner, Art Unit 2684